Title: From George Washington to Francis Hopkinson, 27 January 1778
From: Washington, George
To: Hopkinson, Francis



Sir,
Head Quarters Valley Forge 27th Jany 1778

I received your favor of the 22d Instant by Captain Alexander, to whom I have given an order to take several pieces of Cannon with a

proper supply of Ammunition, that he, in conjunction with the other Gentleman of the Navy, may endeavour to interrupt the Enemy’s Shipping in their Passage up and down the river.
Having never found an opportunity of conveying the Letter, which you some time ago sent to me for Mr Duche, by such a channel as I thought it would reach him, I return it to you again. The contents have not been made Public. I am Sir your most Obet Servt

Go: Washington

